Citation Nr: 1747740	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-47 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral wrist disorder.

5.  Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for a bilateral leg disorder.

7.  Entitlement to service connection for a bilateral thigh disorder. 

8.  Entitlement to service connection for a bilateral foot disorder. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Krunic, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1951 to February 1953 with additional service in the New York Army National Guard from June 1949 to October 1950. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida. 

The Veteran's appeal initially included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, in a September 2016 rating decision, the RO granted service connection for these issues.  As such the grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains additional VA treatment records that have been associated with the record since the September 2016 Statement of the Case (SOC).  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has asserted that his claimed disabilities were incurred during service.  See July 2013 Notice of Disagreement (NOD).  Moreover, an August 2015 VA treatment record indicates that the Veteran's multiple medical problems may be related to injuries sustained during service.  See also e.g. August 2013, November 2013, and August 2016 VA treatment records. 

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  See July 2011 Response from the NPRC (reflecting that the veteran's complete medical/dental record is "fire-related");  March 2013 VA Memorandum (Formal Finding of Unavailability of Service Treatment Records). 

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997).

Given the VA's heightened duty to assist in this case, the Veteran's assertions, and VA treatment records, which  suggest a possible relationship between his disabilities and military service,  the Board finds that VA examinations and opinions are warranted to ascertain the nature and etiology of his claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate any outstanding VA treatment records.  For any private treatment, the Veteran should be sent the appropriate release forms and those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

2.  After securing any outstanding records, the Veteran should be afforded VA examinations with the appropriate specialists to determine the nature and etiology of any diabetes, neck disorder, back disorder, bilateral wrist disorder, bilateral hand disorder,  bilateral leg disorder, bilateral thigh disorder, and  bilateral foot disorder that may be present. 

The examiner must elicit from the Veteran a history of his symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay statements.  

The examiner should note that the Veteran's service treatment records are unavailable for review. 
The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide diagnoses, as appropriate, for the Veteran's claimed disabilities involving diabetes, a neck disorder, a back disorder, a bilateral wrist disorder, a bilateral hand disorder, a bilateral leg disorder, a bilateral thigh disorder, and a bilateral foot disorder.  If any previously diagnosed disorders are no longer present, the examiner must provide an explanation.

For each diagnosis rendered, he or should opine whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in or is otherwise related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




